       Case 2:10-cv-01882-JCZ-JCW Document 189 Filed 06/03/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    NATURAL RESOURCES DEFENSE                                 CIVIL ACTION
    COUNCIL, INC., ET AL.


    VERSUS                                                    NO: 10-1882


    DEB HAALAND, SECRETARY OF                                 SECTION: "A" (2)
    THE DEPARTMENT OF THE
    INTERIOR, ET AL.


                                 ORDER AND REASONS

        The following motion is before the Court: Motion to Retain Jurisdiction (Rec.

Doc. 179) filed by Intervenor-defendant Chevron U.S.A., Inc. The plaintiffs, Natural

Resources Defense Council, Center for Biological Diversity, Gulf Restoration Network,

and Sierra Club, oppose the motion. The motion, submitted for consideration on May

26, 2021, is before the Court on the briefs without oral argument.1

        Plaintiffs filed this action in June 2010 to challenge the United States Bureau of

Ocean Energy Management, Regulation, and Enforcement=s July 1, 2004, decision to

issue a Finding of No Significant Impact for geological and geophysical exploration for

mineral resources in the Gulf of Mexico Outer Continental Shelf, its conclusion that no

Environmental Impact Statement (AEIS@) was required to assess the impact of such

exploration activities under the NEPA, its continued failure to produce an EIS

notwithstanding significant new information indicating that a full NEPA review is


1
 Chevron has requested oral argument but the Court is not persuaded that oral argument
would be helpful in light of the issues presented.

                                              1
     Case 2:10-cv-01882-JCZ-JCW Document 189 Filed 06/03/21 Page 2 of 8




required, and its decision to allow exploration to go forward without any mitigation

before an EIS is complete. Plaintiffs, who are various environmental groups, complain

that seismic surveys, which typically involve an array of airguns towed behind ships, are

detrimental to the ocean=s acoustic environment and to marine animals. Shortly after the

case was filed, various trade associations in the oil and gas industry were permitted to

intervene (Rec. Doc. 31, Order), as was the current movant Chevron U.S.A., Inc. (Rec.

Doc. 46, Order).

       In November 2010, the Court granted a joint motion to stay this matter for 90

days while the parties engaged in settlement negotiations. (Rec. Docs. 51 & 52, Motion

& Order). Over the next three years the Court extended that pre-settlement stay order

numerous times, and on June 20, 2013, the parties filed their joint motion for approval of

their settlement agreement; the detailed settlement agreement is found in the record at

document # 118-2 (hereinafter “the Settlement Agreement”). Shortly, thereafter the

Court approved the settlement, and stayed the case once again, this time in accordance

with the terms of the Settlement Agreement. (Rec Doc. 119, Order). Chevron is a

signatory to the Settlement Agreement. (Rec. Doc. 118-2 at 37). The Settlement

Agreement was amended five times over the last decade. Upon the “Final Action”

requirement being satisfied, the Settlement Agreement required that Plaintiffs file a

notice of dismissal of this action pursuant to Federal Rule of Civil Procedure 41; that

dismissal was to be with prejudice. (Settlement Agreement ¶ III.A).

       On April 26, 2021, Plaintiffs filed the dismissal notice required by paragraph III.A

of the Settlement Agreement. (Rec. Doc. 175). Before the Court could sign and enter

the proposed order that Plaintiffs included with their notice, Chevron filed the instant

                                             2
      Case 2:10-cv-01882-JCZ-JCW Document 189 Filed 06/03/21 Page 3 of 8




Motion to Retain Jurisdiction for the Purpose of Enforcing the Terms of the Settlement

Agreement (Rec. Doc. 179). Chevron seeks to have the Court include the following

statement in the dismissal order: “The Court shall retain jurisdiction to adjudicate any

disputes that may arise over the Settlement Agreement until November 1, 2021.”

       Chevron points out that the Settlement Agreement extends certain key

protections to the Intervenor-defendants (such as Chevron) beyond the mere dismissal

of the action, and that the Settlement Agreement provides that this Court will resolve

any disputes relating to those protections. Chevron suggests that the Court should

retain jurisdiction over the Settlement Agreement during the initial six-month period that

the Final Rule giving rise to dismissal of this action is being implemented.2 Chevron

contends that without such a retainer as to jurisdiction it may lose some of the

bargained-for aspects of the settlement. Chevron points out that the dismissal is being

effected pursuant to Rule 41(a)(2), which means that the dismissal is “on terms that the

court considers proper.” Fed. R. Civ. Pro. 41(a)(2). Chevron contends that principles of

judicial economy and efficiency militate in favor of the court that presided over this case

for more than a decade being the one to resolve any disputes that arise in the future.

       Plaintiffs characterize Chevron’s motion as an attempt to rework the parties’

settlement because Chevron did not request the modification that it now seeks on the

numerous occasions that the Settlement Agreement was amended over the years.

Moreover, Plaintiffs argue that Chevron’s requested modification contravenes an


2
  Chevron explains that it alighted upon the November 1, 2021 date because most of the
permitting related activities at issue under the Settlement Agreement should be completed over
the next few months, which is the initial implementation period of the Final Rule that gave rise to
the dismissal.

                                                 3
      Case 2:10-cv-01882-JCZ-JCW Document 189 Filed 06/03/21 Page 4 of 8




express term of the Settlement Agreement, which requires that the Settlement

Agreement shall be enforceable against Plaintiffs “solely in this Court through an action

for breach of contract under federal contract law . . . .” (Settlement Agreement ¶ XI.E)

(emphasis added).3

       The Court is persuaded that Chevron’s request, appropriately tailored, will not

contravene the terms of the Settlement Agreement and moreover will give effect to

certain aspects of the Settlement Agreement.

       First of all, the post-dismissal “new” lawsuits referenced in Paragraph III.A of the

Settlement Agreement constitute neither bargained for provisions in favor of Chevron

nor a dispute arising out of the terms of the Settlement Agreement. Paragraph III.A

expressly states that any post-dismissal lawsuits as described in that section are “new”

and must be brought via a separate action. The Court does not consider the new and

separate lawsuits alluded to in the paragraph to be at issue for the retention of

jurisdiction that Chevron seeks.

       Second, Chevron points out that Paragraphs III.B and III.C of the Settlement

Agreement create obligations in favor of Chevron that survive dismissal. Paragraph III.B

prohibits Plaintiffs from filing or funding any lawsuit or formal administrative action

challenging certain specifically described seismic survey permits. And Paragraph III.C



3
  As Chevron points out in its reply, Plaintiffs’ legal arguments regarding ancillary jurisdiction are
based on standards that apply to stipulated dismissals under Rule 41(a)(1)(A)(ii), which is not
applicable here. Likewise, the Rule 41(a)(1)(A)(i) requirements that would allow for a “notice” of
dismissal without a court order are not satisfied because the opposing parties have answered
the lawsuit. The requirements imposed by Rule 41(a)(1)(A)(i) are not eliminated simply because
the Settlement Agreement refers to a “notice of dismissal.” Plaintiffs clearly understood this
because they included a proposed order for the Court’s signature as part of their notice of
dismissal. (Rec. Doc. 175-1).

                                                  4
     Case 2:10-cv-01882-JCZ-JCW Document 189 Filed 06/03/21 Page 5 of 8




prohibits Plaintiffs from encouraging or assisting any other person (in other words,

non-parties to this action) who files a lawsuit that Plaintiffs would be prohibited from

filing themselves under Paragraph III.B. If Paragraph III.C. is breached (encouraging or

assisting others to do what Plaintiffs cannot do directly) then the sole remedy is the

curative letter provided as Exhibit 3C to the Settlement Agreement. This remedy does

not involve Court intervention. The Court does not consider the potential problems

alluded to in the paragraph to be at issue for the retention of jurisdiction that Chevron

seeks.

         Paragraph III.B, which again prohibits Plaintiffs from filing or funding any lawsuit

or formal administrative action challenging certain specifically described seismic survey

permits, is an important bargained for provision in favor of Chevron but it does not

provide for a stipulated remedy like Paragraph III.C does. Therefore, Paragraph XI of

the Settlement Agreement, entitled Dispute Resolution, Enforceability, and Modification,

must be considered:

                A.      In the event of a dispute arising out of or relating to this
         Agreement, including a dispute over any asserted violation of any term of
         the Agreement or an asserted need to modify the Agreement or to
         terminate or extend the Stay, the Party raising the dispute shall provide
         the other Parties with notice of the dispute. The Parties agree that they will
         meet and confer (telephonically or in person) within seven calendar days
         after notice is provided in a good-faith effort to resolve the claim before
         seeking relief from the Court. If the Parties are unable to resolve the
         dispute themselves, the Party raising the dispute may move for
         appropriate relief from the Court consistent with the terms of this
         Agreement. Briefing on any such motion shall proceed in accordance with
         the Local Rules of the United States District Court for the Eastern District
         of Louisiana.


Settlement Agreement ¶ XI.A (emphasis added).


                                               5
      Case 2:10-cv-01882-JCZ-JCW Document 189 Filed 06/03/21 Page 6 of 8




       This provision envisions an aggrieved party having the ability to motion the Court

for redress, and the provision clearly anticipates venue in this district. And the Court

interprets the reference to “the Court” to mean this presiding judge. Yet if the Court were

to approve the dismissal order proposed by Plaintiffs with their notice of dismissal,

which contains no provision for retaining jurisdiction, the Court in all likelihood would not

have jurisdiction to entertain a motion for such relief. At the very least a lot of time and

resources would be wasted litigating the issue before even getting to the issue of relief.

Thus, to give effect to this particular paragraph, in which the parties clearly manifested

an intent to have this Court adjudicate disputes arising out of or related to the

Settlement Agreement, a retention of subject matter jurisdiction would be necessary.

       That said, subpart E of that same Paragraph states:

       E.       Except to the extent provided by paragraphs II.C, II.G, and III.C
       above, this Agreement shall be enforceable against Intervenor-Defendants
       and Plaintiffs solely in this Court through an action for breach of contract
       under federal contract law, and remedies shall be limited to injunctive
       relief, including but not limited to specific performance.

Settlement Agreement ¶ XI.E (emphases added).4

       This provision seems to be at odds with Paragraph XI.A because rather than

raising disputes via a motion to the Court, this provision refers to an “action” for breach

of contract although it does not refer to a “separate” action as did Paragraph III.A. But

two things are clear from this provision. Ignoring for the moment Paragraph XI.A and

assuming that this provision requires enforcement through the filing of a new lawsuit, it

is clear that the parties intended that the new lawsuit be filed in this district. If a new


4
 The exceptions alluded to in paragraphs II.C and II.G are no longer relevant now that Final
Action has been satisfied. The exception in Paragraph III.C regarding the curative letter has

                                               6
     Case 2:10-cv-01882-JCZ-JCW Document 189 Filed 06/03/21 Page 7 of 8




lawsuit is filed in this district to enforce the Settlement Agreement it will be assigned a

new civil action number and randomly allotted to a district judge, which most likely

would not be the current presiding judge. Under Local Rule 3.1.1 of this district, the

case would not be heard by a new judge and the new judge would be forced to enter an

order reassigning the case to the Court’s docket. In light of Local Rule 3.1.1, no other

judge in this district would preside over an action pertaining to a settlement entered in a

case that another judge presided over for more than a decade. The concerns regarding

judicial economy and efficiency that Chevron raises are certainly implicated here.

       But even more important to the matter at hand, the parties refer to “federal

contract law” as the basis for the action so they clearly intended that there be subject

matter jurisdiction in a federal court to adjudicate the new action. But of course “federal

contract law” does not exist so it cannot be a basis to confer either federal question or

diversity jurisdiction on a federal court. Thus, to give effect to Paragraph XI.E, in which

the parties clearly manifested an intent to have a federal court (in fact this one)

adjudicate enforcement actions arising out of or related to the Settlement Agreement, a

retention of subject matter jurisdiction would be necessary.

       The Court notes that Paragraph III of the Settlement Agreement, entitled

Dismissal of the Lawsuit, gives no particulars as to the content of the dismissal order

except that it refers to a “notice of dismissal” under Rule 41, which as the Court has

already explained, cannot apply in this case. See footnote 3 above. Thus, a limited

retainer of jurisdiction of the nature suggested by Chevron does not contravene the

dismissal provision of the Settlement Agreement.


already been discussed above.
                                              7
     Case 2:10-cv-01882-JCZ-JCW Document 189 Filed 06/03/21 Page 8 of 8




       In sum, the Court will grant Chevron’s motion and include a retention of

jurisdiction as part of the dismissal order to be entered in this case. This retention of

jurisdiction simply ensures that there will be no issues with subject matter jurisdiction if

an enforcement action or dispute adjudication becomes necessary. And of course the

retention of jurisdiction does not affect the new and separate lawsuits expressly

excepted in the Settlement Agreement (as amended) and described by Plaintiffs in the

notice of dismissal.

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion to Retain Jurisdiction (Rec. Doc. 179) filed by

Intervenor-defendant Chevron U.S.A., Inc. is GRANTED as explained above. The Court

will modify the proposed order of dismissal (Rec. Doc. 175-1) to include a limited

retention of jurisdiction before signing and entering it.

       June 2, 2021

                         _________________________________
                                   JAY C. ZAINEY
                           UNITED STATES DISTRICT JUDGE




                                              8
